Citation Nr: 9908365	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1971.

The appeal arises from the August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In February 1996 the case was remanded for 
further development. 

The veteran was afforded an RO personal hearing in June 1993 
and a Travel Board hearing in April 1994.  Those 
opportunities to present testimony notwithstanding, the 
veteran again requested a Travel Board hearing in September 
1998.  In lieu of a Travel Board hearing, he was offered a 
video conference hearing scheduled for November 19, 1998.  He 
did not object to the substitution of a video hearing.  He 
did not appear for the scheduled video conference hearing, 
and has neither offered a reason for his failure to appear 
nor requested another hearing. 


REMAND

Service connection for PTSD requires each of the following:

1) medical evidence establishing a clear diagnosis 
of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  Where, as  here, the VA determines 
from the evidence that the veteran did not engage in combat 
with the enemy, or where the veteran, even if he did engage 
in combat, is claiming stressors not related to combat, his 
lay testimony alone is not enough to establish that the 
stressors actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  Furthermore, sufficiency 
of stressor is a medical determination.  38 C.F.R. § 3.304(f) 
(1998); Duran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 
329 (1995). 

The veteran has alleged multiple inservice stressors 
causative of his PTSD.  Some of these alleged stressors, as 
the RO has recognized, may be precluded as a basis for 
service connection as a matter of law because they involve 
the veteran's willful misconduct or his use of alcohol or 
drugs.  38 C.F.R. §§ 3.1(n), 3.301(a) (1998); Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

VA has made very extensive efforts to assist the veteran in 
the development of his PTSD claim.  Up until June 1997, the 
veteran failed to provide sufficient details of alleged 
stressors to permit verification of those stressors, but on 
June 1997 VA PTSD examination, he alleged that one of his 
stressors was the death in Vietnam of a friend, [redacted] 
[redacted], by heroin overdose.  He asserted that he and 
[redacted] [redacted] were part of the same "drug clique" 
which was involved, at the least, in the purchase and use of 
illegal drugs.  The death of a serviceman in Vietnam is a 
verfiable event.  The veteran's recounting of this event raises 
questions which must be answered prior to a final appellate 
determination on his claim:  1.) Did the event occur as 
described?  2.) If it did, was the veteran present/involved? 
3.)If he was involved, was misconduct a factor?  4.) If the 
answers to #1 and #2 are affirmative, and the answer to #3 is 
negative, was this event, standing alone, sufficient to 
support a diagnosis of PTSD? 

On review of the record, the Board notes that the veteran's 
perpetual, piecemeal reporting of additional stressors over 
the years has protracted and delayed consideration of his 
claim and squandered precious time and resources of VA. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:
1.  The RO should obtain from the veteran 
a list of any and all stressors he 
experienced in service which he alleges 
caused PTSD.  He should provide all 
details of any stressors listed.  This 
should specifically include details 
regarding the alleged death in Vietnam of 
a friend, [redacted] [redacted], by drug 
overdose.  The information provided 
should include the time, place, and 
circumstances of the death; [redacted] 
[redacted] rank, duty assignment, military 
occupational specialty, unit assignment, 
and station at the time of death and any 
other identifying information.  The 
veteran should state the nature of his 
association with [redacted]; whether 
he was with Mr. [redacted] at the time of 
death; any role he may have played in the 
death; whether he was a witness to the 
death or saw the body after death; and, 
if not, how he came to learn of the 
death.  He should also provide any 
evidence of his friendship with [redacted] 
[redacted].  The veteran should be advised 
that this information is critical to his 
claim and that failure to provide the 
information may result in processing of 
his claim under 38 C.F.R. § 3.158(a) (he 
should be advised of the provisions of 
this regulation). 

2.  The RO should arrange for 
verification of any stressors for which 
the veteran provides details. 

3.  The RO should ask the veteran 
identify all sources of treatment he 
received for PTSD since June 1998.  He 
should submit copies of complete private 
(non-VA) records of his treatment for of 
PTSD after June 1998.  The RO should 
obtain copies of any VA treatment records 
since June 1998.  Copies of any medical 
records obtained or submitted should be 
associated with the claims folder.
4.  Next, the RO must specifically 
determine, based upon the complete 
record, which, if any, alleged inservice 
stressors have been confirmed by 
independent evidence.  If any stressors 
are confirmed, the RO must make specific 
findings whether they involved willful 
misconduct or the use of alcohol or 
drugs on the part of the veteran.  

5.  If the RO finds that any alleged 
stressor occurred and did not involve 
the veteran's own willful misconduct or 
use of alcohol or drugs, the RO should 
arrange for a psychiatric examination by 
a psychiatrist who has not previously 
examined the veteran, to determine if he 
has PTSD based on such stressor alone.  
The RO must specify to the examiner the 
stressor or stressors that it has 
determined are confirmed by the 
evidentiary record.  The examination 
report should reflect a review of 
pertinent material in the claims folder.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary tests should 
be conducted.  

6.  Thereafter, the RO should ensure 
that all requested development is 
completed as specified, then 
readjudicate the claim of service 
connection for PTSD.  If it remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

